DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. US 9178288 (“Gao”).  Regarding claim 1, Gao discloses a terminal 230 to be mounted (i.e., capable of being mounted on) on a mounting surface (see e.g., at 210) having a stud bolt (e.g., at 242) standing on the mounting surface, the terminal comprising:
a contact portion (labeled CP in annotated figure 2 below) configured to contact with the mounting surface (see e.g., at 210), the contact portion includes a flat plate;
an insertion portion 236 allowing the stud bolt to be inserted to the insertion portion; and
an elastic portion 234 connected to the contact portion and extending in a direction to leave the mounting surface, the elastic portion being configured to urge the contact portion 

    PNG
    media_image1.png
    1610
    1244
    media_image1.png
    Greyscale

 	Per claim 2, there are a plurality of the elastic portions, the insertion portion is provided in the contact portion, and the insertion portion is located between one of the plurality of the elastic portions and another of the plurality of the elastic portions in a predetermined direction in a plan view of the terminal.
Per claim 4, Gao discloses a mounting structure of a terminal and a mounting surface, the structure comprising:
	a mounting surface (the surface of 210) having a stud bolt 242 standing on the mounting surface (see figure 2); and 
a terminal 230 mounted on the mounting surface,
the terminal having a contact portion (labeled CP above) contacting with the mounting surface and the contact portion includes a flat plate, 
an insertion portion 236 allowing the stud bolt to be inserted to the insertion portion, and an elastic portion 234 connected to the contact portion and extending in a direction to leave the mounting surface, and 
the elastic portion is spaced away from the insertion portion, 
the contact portion being elastically urged toward the mounting surface and pressed against the mounting surface due to the terminal touching a fixture 220 engaged with the stud bolt.
	Per claim 6, the elastic portion abuts the fixture 220 that is engaged with the stud bolt.

1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews US 11031904.
	Regarding claim 1, Andrews discloses a terminal 522 to be mounted (i.e., capable of being mounted on) on a mounting surface having a stud bolt standing on the mounting surface, the terminal comprising:
a contact portion (labeled CP in annotated figure 11 below) configured to contact with the mounting surface, the contact portion includes a flat plate;
an insertion portion (labeled IP below) allowing the stud bolt to be inserted to the insertion portion; and
an elastic portion (586, 580, 584), the elasticity inherent due to the terminal being made of stamped and bent sheet stainless steel, see e.g. col. 2, lines 20-30 and 45-50) connected to the contact portion and extending in a direction to leave the mounting surface, the elastic portion being configured to urge the contact portion elastically toward the mounting surface upon the terminal touching a fixture engaged with the stud bolt, and the elastic portion is spaced away from the insertion portion. 

    PNG
    media_image2.png
    1852
    1431
    media_image2.png
    Greyscale

 	Per claim 2, there are a plurality of the elastic portions, the insertion portion is provided in the contact portion, and the insertion portion is located between one (586) of the plurality of the elastic portions and another (586) of the plurality of the elastic portions in a predetermined direction (labeled PD above) in a plan view of the terminal.
Per claim 3, there is an extension portion (labeled EP above) extended from the contact portion in the predetermined to contact with the mounting surface.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Gao.  Regarding claim 5, Andrews discloses the contact portion has a first end (labeled E1 above) and a second end (labeled E2 above), 
the elastic portion (580, 584) is connected to the first end, 
an extension portion (labeled EP above) is connected to the second end, 
the contact portion extends in a first direction (labeled D1 above) and the extension portion extends in a second direction (labeled PD above) that is orthogonal to the first direction, such that the contact portion and the extension portion form a T-shape, 
the insertion portion is located between the first end and the second end of the contact portion, 
wherein the elastic portion includes: a cantilever-like inclined piece portion that inclines from the contact portion in the direction to leave the mounting surface.
The Andrews terminal does not include a touch portion.
Gao discloses an elastic portion having a cantilever-like inclined piece portion (labeled IPP in annotated figure 2 above) that inclines from the contact portion in the direction to leave the mounting surface, 
 and a touch portion (labeled TP above) that is connected to the inclined piece portion and the touch portion is parallel to the contact portion.
It would have been obvious to bend distal ends the Andrews elastic portions (580, 584) to be parallel to the plate-like contact portion, as taught in in Gao.    The reason for doing so would have been to increase the surface area of the elastic portions (580, 584) that is in 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833